Citation Nr: 1411773	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-01 592	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for hypertension.  

2.  Entitlement to an increased disability evaluation for the Veteran's posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

3.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's coronary artery disease (CAD) for the period prior to January 4, 2011.  

4.  Entitlement to a disability evaluation in excess of 60 percent for the Veteran's CAD for the period prior to June 7, 2011.  

5.  Entitlement to an increased disability evaluation for the Veteran's Type II diabetes mellitus, currently evaluated as 20 percent disabling.  

6.  Entitlement to a compensable disability evaluation for the Veteran's erectile dysfunction.  

7.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) for the period prior to January 4, 2011.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1968 to September 1969 and from September 1971 to November 1971.  The Veteran served in the Republic of Vietnam.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the St. Louis, Missouri, Regional Office which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for hypertension; denied increased evaluations for the Veteran's PTSD, CAD, Type II diabetes mellitus, and erectile dysfunction; and denied a TDIU.  In August 2012, the New York, New York, Regional Office (RO) increased the evaluation for the Veteran's CAD from 10 percent to 60 percent for the period from January 4, 2011, to June 6, 2011, and from 60 percent to 100 percent for the period on and after June 7, 2011; granted a TDIU for the period from January 4, 2011, to June 6, 2011; granted special monthly compensation based on housebound criteria; and effectuated that award as of June 7, 2011.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDING OF FACT

In October 2012, July 2013 and February 2014 written statements, the Veteran expressly withdrew his substantive appeal from the determinations that new and material evidence had not been received to reopen service connection for hypertension; the denial of an increased evaluation for his PTSD; the denial of an evaluation in excess of 10 percent for his CAD for the period prior to January 4, 2011; the denial of an evaluation in excess of 60 percent for his CAD for the period prior to June 7, 2011; the denial of an increased evaluation for his Type II diabetes mellitus; the denial of a compensable evaluation for his erectile dysfunction; and
the denial of a TDIU for the period prior to January 4, 2011.  


CONCLUSIONS OF LAW

1.  The issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for hypertension has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).  

2.  The issue of the Veteran's entitlement to an increased evaluation for his PTSD has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).  
3.  The issue of the Veteran's entitlement to an evaluation in excess of 10 percent for his CAD for the period prior to January 4, 2011, has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).  

4.  The issue of the Veteran's entitlement to an evaluation in excess of 60 percent for his CAD for the period prior to June 7, 2011, has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).  

5.  The issue of the Veteran's entitlement to an increased evaluation for his Type II diabetes mellitus has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).  

6.  The issue of the Veteran's entitlement to a compensable evaluation for his erectile dysfunction has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).  

7.  The issue of the Veteran's entitlement to a TDIU for the period prior to January 4, 2011, has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an undated written statement received in October 2012, the Veteran indicated that "I will withdraw my appeal."  In an July 2013 written statement, the Veteran clarified that "I will withdraw my appeal" as "I am now 100%."  In a February 2014 written statement the Veteran reiterated that he had withdrawn his appeal and clarified that the "reason being my case was awarded in my favor."  

A veteran or his accredited representative may withdraw the veteran's substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the Veteran effectively withdrew his substantive appeal from the denial of all issues currently on appeal.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105.  


ORDER

The appeal is dismissed.



		
K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


